      Case 1:18-cv-00787-EAW-MJR Document 106 Filed 09/11/20 Page 1 of 6
                                                                                  —FiLti5"

                                                                                 SEP 11
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                          DlSTRl^


M&T BANK CORPORATION,
                                                                 18-CV-787-EAW-MJR
                                                                 DECISION AND ORDER
                                Plaintiff,

        -V-



STATE NATIONAL INSURANCE COMPANY,


                                Defendant.



        At the July 7, 2020 discovery hearing in this case, the Court ordered the in camera

inspection of certain documents (tv\/enty-nine in total) that the plaintiff M&T Bank

Corporation ("M&T") redacted in this litigation based on attorney-client privilege. M&T

has provided the Court with two binders containing copies of these documents, one with

redacted copies and one with unredacted copies. M&T also provided the Court and

defendant State National Insurance Company ("SN") with the Declaration of Thomas K.

Frederick, Esq., Administrative Vice President and Associate General Counsel in the

Legal Department of M&T, providing context for the attorney-client privilege redactions in

the documents at issue. SN has provided the Court with a letter dated July 21, 2020,

offering the Court guidance in reviewing the documents and arguing for their disclosure.

        The Court has reviewed the documents and makes the following findings.''




^ The Court assumes familiarity with the background of this case. Copies of all documents and
communications reviewed, in camera, by the Court will be retained and filed under seal in connection with
this Decision and Order. This under seal filing also Includes the letter submissions by counsel and the
Declaration of Thomas K. Frederick, Esq.
     Case 1:18-cv-00787-EAW-MJR Document 106 Filed 09/11/20 Page 2 of 6




Tabs 1-14


       In his declaration, Mr. Frederick states that the redacted documents located at

Tabs 1-14 relate to "attorney-client privileged presentations" made to M&T's

management. He states that these power point presentations "reported on and gave legal

advice with respect to the DOJ [Department of Justice] investigation and proposed

settlement of that investigation." He explains that the presentations "were created at the

direction of counsel to evaluate the risks of the investigation as well as a potential

settlement" and included "comments from several attorneys in M&T['s] legal department

who were charged with providing legal advice to [M&T] in connection with the DOJ

investigation," including Mr. Frederick, Paul Kucinski, Esq. and Arthur Salman, Esq.

      Tabs 1-4 each contain emails with the same power point presentation attached,

which appears to have been prepared by and exchanged among non-attorney M&T

employees. The power point is labeled as "Attorney-Client Communication Privileged

and Confidential." It also appears, as Mr. Fredericks states in his declaration, that the

power point presentation was prepared at the direction of counsel for the purpose of

receiving legal advice regarding the DOJ investigation. The power point even states that

it was to be discussed with outside counsel. Accordingly, the Court finds that the redacted

documents (including the redacted portions of the emails) contained at Tabs 1-4 are

protected by the attorney-client privilege for the same reasons stated in the Court's June

19, 2020 Decision and Order (Dkt. No. 96).

      Tabs 5-14 each contain subsequent power point presentations of the same nature

as Tabs 1-4, and are therefore also protected by attorney-client privilege.
     Case 1:18-cv-00787-EAW-MJR Document 106 Filed 09/11/20 Page 3 of 6




Tab 15


       Mr. Frederick states in his declaration that Tab 15 is an attorney-client presentation

prepared by one of M&T's in-house counsel who was responsible for pursuing insurance

coverage for the DOJ investigation. The power point relates to possible insurance

coverage for the investigation. According to Mr. Frederick, the presentation includes

privileged information obtained from M&T's outside insurance coverage counsel, which

seems to make sense based on the nature of the document. The power point is labeled

as 'Attorney/Client Communication Privileged and Confidential." The Court finds that the

redacted documents at Tab 15 are protected by the attorney-client privilege.



Tabs 16-20


       Mr. Frederick states that the redacted documents contained at Tabs 16-20 are

communications prepared by M&T's Legal Department for M&T employees relating to

ongoing litigation matters, and that these presentations include certain mental

impressions of M&T's inhouse and/or outside counsel. The documents are all labeled as

Attorney-Client Privileged or Attorney Work Product.

       After reviewing these documents, the Court finds that Mr. Frederick's statements

regarding the redacted documents are correct and that these documents are therefore

protected by the attorney-client privilege.



Tab 21


       Tab 21 is a communication from M&T's outside counsel to M&T's inhouse counsel

relating to the DOJ investigation. It contains certain mental impressions by outside
     Case 1:18-cv-00787-EAW-MJR Document 106 Filed 09/11/20 Page 4 of 6




counsel and is labeled Privileged and Confidential. The Court finds that this document is

protected by attorney-client privilege.



Tabs 22-23

       Mr. Frederick states that the redacted documents at Tabs 22-23 relate to factual

information requested by M&T's inhouse counsel from M&T employees for the purpose

of formulating legal advice with respect to the investigation and settlement of the DOJ

investigation. The documents are labeled as Attorney-Client communications.

      After reviewing these documents, the Court finds that Mr. Frederick's statements

regarding the redacted documents are correct and that these documents are therefore

protected by the attorney-client privilege for the same reasons stated in the Court's June

19, 2020 Decision and Order.




Tab 24

       Mr. Frederick states that redacted document contained at Tab 24 is "an attorney-

client privileged chart conveying settlement information that one M&T [] employee is

requesting from another." The document is labeled as an Attorney/Client Communication.

      The Court finds that M&T has failed to meet its burden of showing that this

document is protected by attorney-client privilege.         While it is labeled as an

Attorney/Client Communication, there is no mention by Mr. Frederick as to who authored

this document or from where the information contained in it was obtained.




                                           -4-
     Case 1:18-cv-00787-EAW-MJR Document 106 Filed 09/11/20 Page 5 of 6




Tabs 25-29


       Mr. Frederick states that the redacted documents contained in Tabs 25-29 are

related to "privileged information and legal advice" that one M&T non-attorney employee

received from M&T's inhouse counsel and passed along to other non-attorney

employees. He states that "there is no separate business purpose for the redacted

information, rather, it was used to strategize and provide legal services to M&T [] with

respect to the DOJ investigation, insurance coverage for the DOJ investigation, and/or

the ultimate Settlement of the DOJ investigation."

      The Court finds that M&T has failed to meet its burden of showing that these

documents are protected by attorney-client privilege.          While they are labeled

Attorney/Client Communications, they appear to be just updates on the DOJ investigation

being disseminated by non-attorney M&T employees to other non-attorney M&T

employees. It is not clear to the Court what, if any, legal advice is contained in these

documents.

       Further, even if these documents were protected by attorney-client privilege, M&T

has failed to meet its burden of showing that the privilege is not waived by the

dissemination of these documents to multiple non-attorney employees. "In general,

whether the dissemination of privileged communications to corporate employees vitiates

the privilege is decided by applying a "need to know" standard[.]" Scholtisek v. Eldre

Corp., 441 F. Supp. 2d 459,464,(W.D.N.Y. 2006)(citations omitted). In other words, the

question is whether the recipient had a need to know the content of the communication
in order to perform his or her job effectively or to make informed decisions concerning, or
affected by, the subject matter of the communication. Id. (citations omitted).

                                           -5-
      Case 1:18-cv-00787-EAW-MJR Document 106 Filed 09/11/20 Page 6 of 6




         Here, M&T has failed to make this showing. Mr. Frederick does not state what

positions the recipients of these documents held at M&T or why they needed to know this

information to perform their jobs.^



                                           CONCLUSION

        For the reasons stated, the Court finds that all of the redacted documents provided

for its in camera review are protected by the attorney-client privilege with the exception

of the redacted documents at Tabs 24-29. The documents at Tabs 24-29 shall be

disclosed by M&T to SN within 30 days from this Decision and Order unless an appeal is

filed, in which case, the Court's Order shall be stayed pending resolution of the appeal.



       SO ORDERED.




Dated:          September 11, 2020
                Buffalo, New York



                                                        MICHAEL J. ROE^R
                                                        United States Magistrate Judge




^ For the reasons stated in its June 19, 2020 Decision and Order, the Court rejects SN's argument that
the "at issue" waiver applies in this case.

                                                  -6-
